              Case 2:21-cr-00190-AJS Document 6 Filed 04/28/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                              v.                               Crim No. 21-190

 DARNELL WYNN

  APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM


       The undersigned Assistant United States Attorney hereby applies to the Court for the
issuance of a writ of habeas corpus ad prosequendum, and avers:

         1.       Name of Detainee: Darnell Wynn, Inmate No. 32211, Year of Birth: 1980, Male,
Black.
         2.       Detained by: Butler County Prison 202 S. Washington St., Butler, PA 16001
       3.     Detainee is charged in this district by Indictment, charging detainee with violating
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(i), 841(b)(1)(B)(vi), and
841(b)(1)(C) and Title 18 United States Code, Sections 924(c)(1)(A)(i) and 922(g)(1).
       4.     Detainee is presently confined in the Butler County Prison, Butler, Pennsylvania
awaiting disposition of state charges.
        5.      The above case is set for a hearing at Pittsburgh, PA on June 1, 2021, at 9:00 a.m.,
and it shall therefore be necessary for detainee to appear via video conference at that time and to
remain in federal custody until the completion of trial on federal charges.



                                                           /s/ Brendan McKenna
                                                           BRENDAN J. MCKENNA
                                                           Assistant U.S. Attorney
                                                           PA ID No. 314315

                                                       ORDER

The above Application is granted and the above-named custodian, as well as the United States Marshal for this district,
are hereby ORDERED to produce the named detainee on the date and at the time recited above, and, when detainee
shall no longer be needed before the Court, detainee shall be returned to the above-named custodian.




DATE                                                    UNITED STATES MAGISTRATE JUDGE

cc:      United States Attorney
